DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to because Figures 2 – 6 are too obscured, pixilated and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan et al. (Pub No US 2010/0259645). Hereinafter, referenced as Kaplan.

Regarding claim 1, Kaplan discloses a video frame capturing method, comprising: 
displaying in a video playback interface, in response to a user operating a first control in the video playback interface, pictures each of which corresponds to one of a predetermined number of video frames in proximity to a current video frame being played (Paragraphs [0032] [0039] [0040] figures 1 and 2; in response to a user capture request, displaying the captured frame along with frames that are previous to the 
receiving from the user a selection of at least a part of the pictures (Paragraphs [0046] [0057] figures 2 and 10; user selects of the image frames and selects snapshot control 270 to capture the currently selected image frame); 
and displaying a composite picture formed using selected pictures (Paragraphs [0042] [0057] figures 2 and 10; snapshot panel 240 displays one or more snapshot images selected by the user).

Regarding claim 2, Kaplan discloses the video frame capturing method according to claim 1; moreover, Kaplan discloses that the predetermined number of video frames in proximity to the current video frame being played include one or both of video frames subsequent to the current video frame being played; and video frames preceding the current video frame being played (Paragraphs [0032] [0039] [0040] figures 1 and 2; user selects video to play in full screen, wherein the user may take snapshots of frames previous to the current frame in display area 222a-f, or subsequent to the current frame in display area 232a-f).

Regarding claim 4, Kaplan discloses the video frame capturing method according to claim 1; moreover, Kaplan discloses displaying, in response to the user operating a second control (e.g. create snapshot 166) in the video playback interface, a second popover view in the video playback interface, the second popover view containing the first control (Paragraphs [0037] [0038] [0046] figures 1 and 2; selecting 


Regarding claims 10, 11 and 13, Kaplan discloses all the limitations of claims 10, 11 and 13; therefore, claims 10, 11 and 13 are rejected for the same reasons stated in claims 1, 2 and 4, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Cho et al. (Pub No US 2012/0147269). Hereinafter, referenced as Cho.

	Regarding claim 3, Kaplan discloses the video frame capturing method according to claim 1; moreover, Kaplan discloses displaying in the video playback interface, in response to the user operating the first control in the video playback interface, pictures each of which corresponds to one of the predetermined number of video frames in proximity to the current video frame being played (Paragraphs [0032] 
However, it is noted that Kaplan is silent to explicitly disclose displaying, in response to the user operating the first control in the video playback interface, a first popover view in the video playback interface, the first popover view containing the pictures 
Nevertheless, in a similar field of endeavor Cho discloses displaying, in response to the user operating the first control in the video playback interface (e.g. capture command), a first popover view (Figure 4A – screen 2) in the video playback interface, the first popover view containing the pictures (Paragraphs [0099] [0100] figures 3 and 4; in response to a capture command displaying a plurality of images frames before and after the command was received, wherein the plurality of captures frames are presented as an OSD menu over the television video; paragraphs [0062] [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan by specifically providing the elements mentioned above, as taught by Cho, for the predictable result of breaking down the frame capturing process to be focused on a single task at a time, allowing the system to easily walk the viewer through the capturing process in an easier and more intuitive manner.

claim 7, Kaplan and Cho disclose the video frame capturing method according to claim 3; moreover, Kaplan discloses displaying the composite picture formed using selected pictures comprises (Paragraphs [0042] [0057] figures 2 and 10; snapshot panel 240 displays one or more snapshot images captured by the user).
	While Kaplan discloses displaying the composite picture using the selected pictures (e.g. snapshot panel 240), it is noted that Kaplan is silent to explicitly disclose in response to receiving from the user the selection of at least a part of the pictures, ceasing to display the first popover view, and displaying a third popover view containing the picture.
Nevertheless, in a similar field of endeavor Cho discloses in response to receiving from the user the selection of at least a part of the pictures (e.g. select still frame from plurality of frames), ceasing to display the first popover view (Figure 4A; screen 2), and displaying a third popover view containing the picture (Paragraphs [0062] [0101] figure 4A; once a user selects a capture frame from the plurality of frames in screen 2, display screen 3 which displays a selected frame along with selectable information associated with the frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan by specifically providing the elements mentioned above, as taught by Cho, for the predictable result of breaking down the frame capturing process to be focused on a single task at a time, allowing the system to easily walk the viewer through the capturing process in an easier and more intuitive manner.

claims 12 and 16, Kaplan and Cho disclose all the limitations of claims 12 and 16; therefore, claims 12 and 16 are rejected for the same reasons stated in claims 3 and 7, respectively.


Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan and Cho further in view of Soderstrom (Pub No US 2009/0150947). Hereinafter, referenced as Soderstrom.

Regarding claim 8, Kaplan and Cho disclose the video frame capturing method according to claim 7; moreover, Kaplan discloses the composite picture (Paragraphs [0042] [0057] figures 2 and 10; snapshot panel 240 displays one or more snapshot images captured by the user); and Cho discloses the third popup (Paragraphs [0062] [0101] figure 4A; once a user selects a capture frame from the plurality of frames in screen 2, display screen 3 which displays a selected frame along with selectable information associated with the frame).
	However, it is noted that Kaplan and Cho are silent to explicitly disclose that the third popover view contains a third control for sharing the composite picture, the method further comprises: in response to the user operating the third control, sharing the composite picture on a network platform.
Nevertheless, in a similar field of endeavor Soderstrom discloses that the third popover view contains a third control (e.g. control panel 333) for sharing the composite picture, the method further comprises: in response to the user operating the third 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan and Cho by specifically providing the elements mentioned above, as taught by Soderstrom, for the predictable result of breaking down the frame capturing process to be focused on a single task at a time, allowing the system to easily walk the viewer through the capturing process in an easier and more intuitive manner which allows the user to share their created montages with friends over social media.

Regarding claim 9, Kaplan and Cho disclose the video frame capturing method according to claim 7; moreover, Kaplan discloses the composite picture (Paragraphs [0042] [0057] figures 2 and 10; snapshot panel 240 displays one or more snapshot images captured by the user); and Cho discloses the third popup (Paragraphs [0062] [0101] figure 4A; once a user selects a capture frame from the plurality of frames in screen 2, display screen 3 which displays a selected frame along with selectable information associated with the frame).
	However, it is noted that Kaplan and Cho are silent to explicitly disclose that the third popover view contains a fourth control for saving the composite picture, the method further comprises: in response to the user operating the fourth control, saving the composite picture.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan and Cho by specifically providing the elements mentioned above, as taught by Soderstrom, for the predictable result of breaking down the frame capturing process to be focused on a single task at a time, allowing the system to easily walk the viewer through the capturing process in an easier and more intuitive manner which allows the user to locally store their created montages.

Regarding claims 17 and 18, Kaplan, Cho and Soderstrom disclose all the limitations of claims 17 and 18; therefore, claims 17 and 18 are rejected for the same reasons stated in claims 8 and 9, respectively.





Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan further in view of Tang et al. (Pub No US 2014/0079371). Hereinafter, referenced as Tang.

Regarding claim 5, Kaplan discloses the video frame capturing method according to claim 1; moreover, Kaplan discloses the composite picture (Paragraphs [0042] [0057] figures 2 and 10; snapshot panel 240 displays one or more snapshot images selected by the user).
However, it is noted that Kaplan is silent to explicitly disclose that the composite picture further contains link information orienting to an address of the video playback interface.
Nevertheless, in a similar field of endeavor Tang discloses that the composite picture further contains link information orienting to an address of the video playback interface (Paragraphs [0024] [0025] [0027] figure 3B; captures frames may be associated with a URL link to access the captured content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan by specifically providing the elements mentioned above, as taught by Tang, for the predictable result of sharing the captured frames with friends over social media (Tang – paragraph [0027])

Regarding claim 14, Kaplan and Tang disclose all the limitations of claim 14; therefore, claim 14 is rejected for the same reasons stated in claim 5.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan and Tang further in view of Mahkovec et al. (Pub No US 2015/0163261). Hereinafter, referenced as Mahkovec.

Regarding claim 6, Kaplan and Tang disclose the video frame capturing method according to claim 5; moreover, Tang discloses the link information associated with the address of the video playback interface (Paragraphs [0024] [0025] [0027] figure 3B; captures frames may be associated with a URL link to access the captured content).
However, it is noted that Kaplan and Tang are silent to explicitly disclose that the link information may be a two-dimensional code.
Nevertheless, in a similar field of endeavor Mahkovec discloses that the link information may be a two-dimensional code (Paragraph [0059] figure 4; a web address 408 identifying a picture 414 may be a URL address or a QR code, e.g. two-dimensional code).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaplan and Tang by specifically providing the elements mentioned above, as taught by Mahkovec, for the predictable result of implementing addresses of captured pictures that can easily be accessed by a user device, in order to allow quick and effective access to the identified content.

Regarding claim 15, Kaplan, Tang and Mahkovec disclose all the limitations of claim 15; therefore, claim 15 is rejected for the same reasons stated in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423